Date: April 29, 2009 Media Contact: Michael Kinney 732-938-1031 mkinney@njresources.com Investor Contact: Dennis Puma 732-938-1229 dpuma@njresources.com NEW JERSEY RESOURCES INCREASES EARNINGS GUIDANCE; REPORTS FISCAL 2; NJNG EARNINGS INCREASE 22 PERCENT WALL, NJ – New Jersey Resources (NYSE:NJR) today reported earnings for the second quarter of fiscal 2009 and, for the second time this fiscal year, increased its net financial earnings guidance. NJR is raising its net financial earnings guidance to a range of $2.35 to $2.45 per basic share compared with its most recent guidance of $2.32 to $2.42 per basic share. A reconciliation of NJR’s net income to net financial earnings for the three and six months ended March 31 in fiscal years 2009 and 2008 is provided below: Three Months Ended Six Months Ended March 31, March 31, (Thousands) 2009 2008 2009 2008 Net income $ 35,517 $ 12,535 $ 47,293 $ 42,720 Add: Unrealized loss on derivative instruments, net of taxes 22,952 69,012 27,074 73,802 Realized loss (gain) from derivative instruments related to natural gas inventory, net of taxes 13,959 (3,549 ) 30,539 (2,217 ) Net financial earnings $ 72,428 $ 77,998 $ 104,906 $ 114,305 Weighted Average Shares Outstanding Basic 42,305 41,840 42,238 41,758 Diluted 42,693 42,099 42,598 42,018 Basic earnings per share $ 0.84 $ 0.30 $ 1.12 $ 1.02 Basic net financial earnings per share $ 1.71 $ 1.86 $ 2.48 $ 2.74 Net financial earnings is a financial measure not calculated in accordance with generally accepted accounting principles (GAAP) of the United States as it excludes all unrealized, and certain realized, gains and losses associated with derivative instruments. For further discussion of this financial measure, as well as a reconciliation to the most comparable GAAP measure, please see the explanation below under “Additional Non-GAAP Financial Information.” NEW JERSEY RESOURCES INCREASES EARNINGS GUIDANCE; REPORTS FISCAL 2 EARNINGS; NJNG EARNINGS INCREASE 22 PERCENT Page2of 10 § Second Increase to Fiscal 2009 Net Financial Earnings Guidance Subject to the factors discussed at the end of this release under “Forward-Looking Statements,” NJR is increasing its fiscal 2009 net financial earnings guidance to a range of $2.35 to $2.45 per basic share from a range of $2.32 to $2.42 per basic share. The increase is due primarily to positive results at New Jersey Natural Gas (NJNG), which are being driven by the impact of its base rate case, higher gross margin from its incentive programs and lower short-term interest rates. “Just as we have in previous periods of economic downturn, our company continues to deliver results,” said Laurence M. Downes, chairman and CEO of NJR. “This is evidenced by the second increase to our fiscal 2009 net financial earnings guidance in as many quarters. With strong results from our core business driving earnings, we remain on track for another year of strong financial performance.” § New Jersey Natural Gas Remains Primary Earnings Contributor in Fiscal 2009 Fiscal 2009 year-to-date earnings at NJNG increased 27.2 percent to $64.7 million, compared with $50.8 million for the first six months of fiscal 2008. For the three months ended March 31, 2009, earnings increased 21.7 percent to $41.6 million, compared with $34.2 million in the same period last year. Improved results in both periods of fiscal 2009 are due primarily to higher gross margin resulting from new base rates, approved in October 2008, as well as incentive programs approved by the New Jersey Board of Public Utilities (BPU). New customer growth also remains steady in fiscal 2009 with NJNG adding 3,147 new customers during the first six months. Additionally, 366 existing customers converted to natural gas heat and other services. These new additions are expected to contribute approximately $1.9 million to utility gross margin annually. The company forecasts NJNG’s earnings to account for 60 to 70 percent of total net financial earnings for the year. § Accelerated Infrastructure Program Approved by BPU The BPU recently approved one of the two filings proposed by NJNG in January 2009 to help stimulate the local economy and support job growth. The Accelerated Infrastructure Program will accelerate 14 previously planned capital improvement projects in NJNG’s service territory, helping to create or sustain between approximately 75 and 100 jobs. These projects will commence shortly and are expected to be completed by August 31, 2011. Estimated construction costs for these projects are approximately $70.8 million, with NJNG being able to recognize recovery of its weighted average cost of capital on a real-time basis. § NJR Energy Services Results Remain on Target NJR Energy Services (NJRES), NJR’s wholesale energy subsidiary, reported net financial earnings for the 6-month period ending March 31, 2009 of $40.5 million compared with $62.6 million in the same period last year. Net financial earnings for the second quarter of fiscal 2009 were $31.1 million compared with $43.5 million in the same period last year. These expected decreases were due primarily to narrower winter storage spreads and less contracted transportation capacity in the Northeast. The company continues to forecast NJRES’ net financial earnings to account for between 30 and 35 percent of NJR’s total net financial earnings for the year. NEW JERSEY RESOURCES INCREASES EARNINGS GUIDANCE; REPORTS FISCAL 2 EARNINGS; NJNG EARNINGS INCREASE 22 PERCENT Page3of 10 § Steckman Ridge Receives Authorization to Begin Injections On April 1, 2009, Steckman Ridge received Federal Energy Regulatory Commission (FERC) authorization to place certain injection related facilities into commercial operation. Customers have begun to inject natural gas inventory in preparation for the initial withdrawal season. Construction activities will continue through the summer as more facilities are made ready to support the initial winter season. Webcast Information NJR will host a live webcast to discuss its financial results today at 9 a.m. ET. A few minutes prior to the webcast, go to www.njliving.com and select “New Jersey Resources” from the top navigation bar. Choose “Investor Relations,” then click just below the microphone under the heading “Latest Webcast” on the Investor Relations home page. Forward-Looking Statements This news release contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. NJR cautions readers that the assumptions forming the basis for forward-looking statements include many factors that are beyond NJR’s ability to control or estimate precisely, such as estimates of future market conditions and the behavior of other market participants. Other factors that could cause actual results to differ materially from the company’s expectations include, but are not limited to, weather, economic conditions and demographic changes in NJNG’s service territory, rate of customer growth, volatility of natural gas commodity prices and its impact on customer usage and NJR Energy Services operations, changes in rating agency requirements and/or credit ratings and their effect on availability and cost of capital to the company, conditions in the credit markets and their potential impact on the company’s access to capital and borrowing costs, increased interest costs resulting from failures in the market for auction rate securities,the impact of the company’s risk management efforts, including commercial and wholesale credit risks,changes in the costs of providing pension and post-employment benefits to current and former employees, the company’s ability to obtain governmental approvals, property rights and/or financing for the construction, development and operation of its non-regulated energy investments, risks associated with the management of the company’s joint ventures and partnerships, the impact of regulation (including the regulation of rates), the outcome of any future base rate cases, fluctuations in energy-related commodity prices, customer conversions, other marketing efforts, actual energy usage patterns of NJNG’s customers, the pace of deregulation of retail gas markets, access to adequate supplies of natural gas, the regulatory and pricing policies of federal and state regulatory agencies, changes due to legislation at the federal and state level, an adequate number of appropriate counterparties, sufficient liquidity in the energy trading market, the disallowance of recovery of environmental-related expenditures, environmental and other litigation and other uncertainties, the effects and impacts of inflation, change in accounting pronouncements issued by the appropriate standard setting bodies and terrorist attacks or threatened attacks on energy facilities or unrelated energy companies. NJR does not, by including this paragraph, assume any obligation to review or revise any particular forward-looking statement referenced herein in light of future events. More detailed information about these factors is set forth under the heading “Risk Factors” in NJR’s filings with the Securities and Exchange Commission (SEC) including its most recent Form 10-K. NEW JERSEY RESOURCES INCREASES EARNINGS GUIDANCE; REPORTS FISCAL 2 EARNINGS; NJNG EARNINGS INCREASE 22 PERCENT Page4of 10 Non-GAAP Financial Information This press release includes the non-GAAP measures net financial earnings (losses), financial margin and utility gross margin. A reconciliation of these non-GAAP financial measures to the most directly comparable financial measures calculated and reported in accordance with GAAP, can be found below. As an indicator of the company’s operating performance, these measures should not be considered an alternative to, or more meaningful than, operating income as determined in accordance with GAAP. Net financial earnings (losses) and financial margin exclude unrealized gains or losses on derivative instruments related to the company’s unregulated subsidiaries and certain realized gains and losses on derivative instruments related to natural gas that has been placed into storage at NJRES. Volatility associated with the change in value of these financial and physical commodity contracts is reported in the income statement in the current period. In order to manage its business, NJR views its results without the impacts of the unrealized gains and losses, and certain realized gains and losses, caused by changes in value of these financial instruments and physical commodity contracts prior to the completion of the planned transaction because it shows changes in value currently as opposed to when the planned transaction ultimately is settled.
